UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2263


MARIE ASSA’AD-FALTAS, MD MPH,

                Plaintiff - Appellant,

          v.

GINGLIAT SAVITZ AND BETTIS LAW FIRM, THE, in its corporate
capacity; STEPHEN SAVITZ, Individually; TIFFANY LURKE,
officially as employee of Palmetto Health Richland Hospital
for injunctive relief and individually for damages; FRANK
VOSS, JR., individually for damages; PALMETTO HEALTH
RICHLAND HOSPITAL, PHRH for damages and for injunctive
relief; ALL AGENTS OF PHRH, who injured Plaintiff on 23
August 2012 and thereafter individually and for damages and
officially for injunctive relief,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cv-03431-TLW)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marie     Assa’ad-Faltas      appeals    the    district    court’s        order

accepting the magistrate judge’s recommendation to dismiss her

42   U.S.C.   § 1983    (2012)    action    against       Defendants.       We    have

reviewed the record and find no reversible error.                   Accordingly,

we deny Assa’ad-Faltas’s motions for injunctive relief pending

appeal and for appointment of counsel and we affirm the district

court’s   judgment.       Assa’ad-Faltas        v.   The    Gingliat,    Bettis      &

Savitz Law Firm, No. 3:14-cv-03431-TLW (D.S.C. Nov. 5, 2014).

We   dispense    with   oral     argument     because     the   facts   and      legal

contentions     are    adequately    presented       in   the   materials     before

this court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2